UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-4776


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ERON JORDAN,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:18-cr-00558-RBH-1)


Submitted: August 31, 2020                                    Decided: September 9, 2020


Before WILKINSON, KEENAN, and HARRIS, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Florence, South Carolina, for Appellant. Lauren L. Hummel,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eron Jordan pled guilty, pursuant to a written plea agreement, to possession with

intent to distribute quantities of heroin, cocaine, cocaine base, hydrocodone, oxycodone,

and buprenorphine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C), (E). The district court

classified Jordan as a career offender and sentenced him to 144 months’ imprisonment, a

sentence below his advisory Sentencing Guidelines range. Counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious

grounds for appeal but questioning whether Jordan’s plea was knowingly and voluntarily

entered and whether Jordan’s sentence is reasonable. Jordan has filed a supplemental pro

se brief, arguing that his plea was involuntary. The Government moves to dismiss the

appeal of the sentence as barred by the appellate waiver included in Jordan’s plea

agreement. We affirm in part and dismiss in part.

       We review the validity of an appellate waiver de novo and “will enforce the waiver

if it is valid and the issue appealed is within the scope of the waiver.” United States v.

Adams, 814 F.3d 178, 182 (4th Cir. 2016). A waiver is valid if it is “knowing and

voluntary.” Id. To determine whether a waiver is knowing and voluntary, “we consider

the totality of the circumstances, including the experience and conduct of the defendant,

his educational background, and his knowledge of the plea agreement and its terms.”

United States v. McCoy, 895 F.3d 358, 362 (4th Cir. 2018) (internal quotation marks

omitted). “Generally . . . , if a district court questions a defendant regarding the waiver of

appellate rights during the [Fed. R. Crim. P.] 11 colloquy and the record indicates that the



                                              2
defendant understood the full significance of the waiver, the waiver is valid.” Id. (internal

quotation marks omitted).

       Our review of the record confirms that Jordan knowingly and voluntarily waived

his right to appeal, with limited exceptions not applicable here. We therefore conclude that

the waiver is valid and enforceable and that counsel’s challenge to the reasonableness of

Jordan’s sentence falls squarely within the scope of the waiver.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no potentially meritorious grounds for appeal outside the scope of Jordan’s valid

appellate waiver. We therefore grant the Government’s motion to dismiss in part and

dismiss the appeal as to all issues within the waiver’s scope. We otherwise affirm the

judgment. This court requires that counsel inform Jordan, in writing, of the right to petition

the Supreme Court of the United States for further review. If Jordan requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Jordan.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      AFFIRMED IN PART,
                                                                      DISMISSED IN PART




                                              3